                                                                 Case 2:17-cv-02776-JCM-NJK Document 43 Filed 01/09/19 Page 1 of 8



                                                                MATTHEW Q. CALLISTER, ESQ.
                                                            1   Nevada Bar No.: 1396
                                                                MITCHELL S. BISSON, ESQ.
                                                            2   Nevada Bar No.: 011920
                                                                CALLISTER LAW GROUP
                                                            3   330 E. Charleston Blvd., Suite 100
                                                                Las Vegas, NV 89104
                                                            4   Tel. No.: (702) 385-3343
                                                                Fax No.: (702) 385-2899
                                                            5   Email: mqc@callcallister.com
                                                                       mbisson@callcallister.com
                                                            6   Attorneys for Plaintiff
                                                            7
                                                                                            UNITED STATES DISTRICT COURT
                                                            8
                                                                                                    DISTRICT OF NEVADA
                                                            9
                                                                RUDY RIVERA, an individual;                         Case No.: 2:17-02776-JCM-NJK
                                                           10
                                                                               Plaintiff,
CALLISTER LAW GROUP

                      T: (702)385.3343 F: (702) 385.2899




                                                                                                                     UNOPPOSED MOTION TO EXTEND
                      330 E. Charleston Blvd., Suite 100




                                                           11
                                                                                                                     DEADLINES SET FORTH IN JOINT
                           Las Vegas, Nevada 89104




                                                                v.
                                                           12                                                            DISCOVERY PLAN AND
                                                                DANIEL BOGDEN, et al.;                                    SCHEDULING ORDER
                                                           13
                                                           14                  Defendants.                                     (SECOND REQUEST)

                                                           15
                                                           16
                                                                       Plaintiff RUDY RIVERA (“Plaintiff”) by and through his counsel of record,
                                                           17
                                                                MATTHEW CALLISTER, ESQ. and MITCHELL S. BISSON, ESQ. with CALLISTER LAW
                                                           18
                                                                GROUP, in accordance with LR 26-4 of the Local Rules of Practice for the United States
                                                           19
                                                                District Court, District of Nevada, hereby requests that the remaining discovery deadlines be
                                                           20
                                                                extended sixty (60) days. Defendant, CORRECTIONS CORPORATION OF AMERICA
                                                           21
                                                                (“CoreCivic”), by and through its counsel of record, JACOB B. LEE, ESQ. with the law firm
                                                           22
                                                                of STRUCK LOVE BOJANOWSKI & ACEDO and GINA WINSPEAR, ESQ. with the law
                                                           23
                                                                firm of DENNETT WINSPEAR do not oppose this Motion. This is the second overall request
                                                           24
                                                                to extend the deadlines made in this matter, but the first request to extend the deadline for close
                                                           25
                                                                of discovery. The prior request to extend discovery was related to expert disclosures only.
                                                           26
                                                                       This unopposed Motion is made and based on the following points and authorities, the
                                                           27
                                                                pleadings and papers on file, and any additional evidence the Court deems appropriate to
                                                           28
                                                                consider.

                                                                                                           PAGE 1 OF 8
                                                                 Case 2:17-cv-02776-JCM-NJK Document 43 Filed 01/09/19 Page 2 of 8




                                                            1                                   I.      BACKGROUND/FACTS
                                                            2          On or about April 17, 2018, the Court issued an Amended Discovery Plan and
                                                            3   Scheduling Order [Dkt. 27], setting forth the following relevant dates/deadlines:
                                                            4              x   Deadline to Amend Pleadings:           July 5, 2018
                                                            5              x   Disclosure of Initial Experts:         August 6, 2018 (Plaintiff)
                                                            6                                                         September 20, 2018 (Defendant)
                                                            7              x   Disclosure of Rebuttal Experts:        November 5, 2018
                                                            8              x   Close of Discovery:                    February 1, 2019
                                                            9              x   Dispositive Motions:                   March 5, 2019
                                                           10              x   Joint Proposed Pretrial Order:         April 4, 2019, or 30 days after resolution
CALLISTER LAW GROUP

                      T: (702)385.3343 F: (702) 385.2899
                      330 E. Charleston Blvd., Suite 100




                                                           11                  of dispositive motions
                           Las Vegas, Nevada 89104




                                                           12          Thereafter, in August 2018, this Honorable Court granted a Stipulation and Order [Dkt.
                                                           13   31], extending the deadlines for both parties’ initial experts and rebuttal experts only. No other
                                                           14   deadlines have previously been extended. As such, the current relevant dates are as follows:
                                                           15              x   Deadline to Amend Pleadings:           July 5, 2018 (PASSED)
                                                           16              x   Disclosure of Initial Experts:         September 5, 2018 (Plaintiff) (PASSED)
                                                           17                                                         October 22, 2018 (Defendant) (PASSED)
                                                           18              x   Disclosure of Rebuttal Experts:        December 4, 2018 (PASSED)
                                                           19              x   Close of Discovery:                    February 1, 2019
                                                           20              x   Dispositive Motions:                   March 5, 2019
                                                           21              x   Joint Proposed Pretrial Order:         April 4, 2019, or 30 days after resolution
                                                           22                  of dispositive motions
                                                           23          Plaintiff now files this unopposed Motion to request an additional sixty (60) day
                                                           24   extension of the remaining deadlines. Specifically, Plaintiff requests that the discovery cutoff
                                                           25   date be extended sixty days from February 1, 2019 to April 2, 2019. Further, Plaintiff requests
                                                           26   the dispositive motion deadline be extended sixty days from March 5, 2019 to May 4, 2019 and
                                                           27   the Joint Proposed Pretrial Order be due June 3, 2019 or 30 days after resolution of dispositive
                                                           28   motions.


                                                                                                           PAGE 2 OF 8
                                                                 Case 2:17-cv-02776-JCM-NJK Document 43 Filed 01/09/19 Page 3 of 8




                                                            1          As described below, this matter involves out of state counsel, hundreds of hours of
                                                            2   recorded jail phone calls to filter through, thousands of pages of disclosed documentation, and
                                                            3   multiple out of state witnesses and expert witnesses. While a majority of the necessary
                                                            4   discovery has been completed, Plaintiff still needs to depose approximately four (4) of
                                                            5   Defendant’s employees. Plaintiff’s counsel and Defendant’s counsel have already discussed the
                                                            6   witness’ availability, and unfortunately said witnesses are not available for deposition until mid-
                                                            7   February. In order to accommodate this, the close of discovery will need to be extended.
                                                            8          The undersigned discussed the instant Motion with Defendant’s counsel, and
                                                            9   Defendant’s counsel has stated they do not oppose a sixty (60) day extension of the remaining
                                                           10   deadlines.
CALLISTER LAW GROUP

                      T: (702)385.3343 F: (702) 385.2899
                      330 E. Charleston Blvd., Suite 100




                                                           11
                           Las Vegas, Nevada 89104




                                                                                            II.     REQUEST FOR EXTENSION
                                                           12
                                                           13          Local Rule 26-4 states:

                                                           14          A motion or stipulation to extend any date set by the discovery plan, scheduling
                                                                       order, or other order must, in addition to satisfying the requirements of LR IA 6-
                                                           15          1, be supported by a showing of good cause for the extension. A motion or
                                                           16          stipulation to extend a deadline set forth in a discovery plan must be received by
                                                                       the court no later than 21 days before the expiration of the subject deadline. A
                                                           17          request made within 21 days of the subject deadline must be supported by a
                                                                       showing of good cause. A request made after the expiration of the subject deadline
                                                           18          will not be granted unless the movant also demonstrates that the failure to act was
                                                                       the result of excusable neglect. A motion or stipulation to extend a discovery
                                                           19
                                                                       deadline or to reopen discovery must include:
                                                           20                  (a) A statement specifying the discovery completed;
                                                                               (b) A specific description of the discovery that remains to be completed;
                                                           21                  (c) The reasons why the deadline was not satisfied or the remaining
                                                                       discovery was not completed within the time limits set by the discovery plan; and
                                                           22                  (d) A proposed schedule for completing all remaining discovery.
                                                           23          Plaintiff sets forth the requirements of LR 26-4 and discusses the same below. This
                                                           24   Motion is being filed more than 21 days before the expiration of any of the deadlines sought to
                                                           25   be extended. This Motion is not being made for the purpose of delay, and as discussed below,
                                                           26   good cause exists to extend the remaining discovery deadlines. As such, this Court should grant
                                                           27   the requested extension.
                                                           28


                                                                                                           PAGE 3 OF 8
                                                                 Case 2:17-cv-02776-JCM-NJK Document 43 Filed 01/09/19 Page 4 of 8




                                                            1      A. STATEMENT SPECIFYING DISCOVERY COMPLETED (LR 26-4(a))
                                                            2          The Rule 26(f) conference was held on March 21, 2018. Following the Rule 26(f)
                                                            3   conference, the proposed Joint Discovery Plan and Scheduling Order was filed on April 10,
                                                            4   2018. An Amended Proposed Discovery Plan and Scheduling Order was filed on April 16,
                                                            5   2018. The Court approved the Proposed Discovery Plan and Scheduling Order on April 17,
                                                            6   2018. The Court approved the Stipulation and Order to Extend Deadlines Set Forth in Joint
                                                            7   Discovery Plan and Scheduling Order (First Request) on August 7, 2018 and extended the
                                                            8   expert deadlines.
                                                            9          Defendant exchanged initial disclosures on April 9, 2018 and Plaintiff exchanged initial
                                                           10   disclosures on April 10, 2018. Both sides have served supplemental disclosures. On July 17,
CALLISTER LAW GROUP

                      T: (702)385.3343 F: (702) 385.2899
                      330 E. Charleston Blvd., Suite 100




                                                           11   2017, Defendant propounded Interrogatories, Requests for Admissions and Request for
                           Las Vegas, Nevada 89104




                                                           12   Production upon Plaintiff to which Plaintiff responded on August 20, 2018. Throughout the
                                                           13   following months, the parties held multiple meet and confers regarding Plaintiff’s responses
                                                           14   and whether any supplements/amendments were necessary. After said discussions, Plaintiff
                                                           15   submitted amended written discovery responses on October 9, 2018 and again on November
                                                           16   30, 2018.
                                                           17          Defendant has additionally served numerous subpoenas on Plaintiff’s former employers,
                                                           18   experts, and other third parties. Most subpoenas have been responded to and the documents
                                                           19   have been disclosed to the parties.
                                                           20          As far as expert disclosures go, both parties have previously disclosed their experts and
                                                           21   expert reports. On September 5, 2018, Plaintiff disclosed its initial experts, Roger Clark and
                                                           22   Terrance Clauretie. On or about October 22, 2018, Defendant disclosed Captain A. McCauley
                                                           23   as its expert witness.
                                                           24          On December 3, 2018, Plaintiff served his Requests for Production of Documents and
                                                           25   Requests for Interrogatories to Defendant. Upon Defendant’s request for additional time to
                                                           26   respond to said written discovery, Plaintiff agreed to make the responses due January 11, 2019.
                                                           27          Additionally, Defendant has noticed Plaintiff’s deposition for January 22, 2019.
                                                           28


                                                                                                          PAGE 4 OF 8
                                                                 Case 2:17-cv-02776-JCM-NJK Document 43 Filed 01/09/19 Page 5 of 8



                                                                   B. SPECIFIC DESCRIPTION OF THE DISCOVERY THAT REMAINS TO BE
                                                            1
                                                                      COMPLETED (LR26-4 (b))
                                                            2          Plaintiff will need to depose Defendant’s expert – Captain McCauley. Furthermore,
                                                            3   Defendant is still awaiting responsive documentation related to a subpoena duces tecum served
                                                            4   on Plaintiff’s expert Roger Clark. Plaintiff’s counsel and Defendant’s counsel are currently
                                                            5   attempting to resolve this issue.
                                                            6          Additionally, Plaintiff needs to take the depositions of three percipient witnesses, one
                                                            7   of which is in Texas and two of which are unavailable until mid-February 2019 – after the
                                                            8   current close of discovery.
                                                            9          Currently, Defendant intends to provide responses to Plaintiff’s written discovery
                                                           10   requests on January 11, 2019. Plaintiff may need to serve an additional set of written discovery
CALLISTER LAW GROUP

                      T: (702)385.3343 F: (702) 385.2899
                      330 E. Charleston Blvd., Suite 100




                                                           11   after reviewing the responses to the first set.
                           Las Vegas, Nevada 89104




                                                           12
                                                           13      C. REASONS FOR REQUESTED EXTENSION (LR26-4 (c))
                                                           14          The parties need additional time to coordinate, schedule and take the various depositions
                                                           15   as the deponents are out-of-state or otherwise unavailable until after the current close of
                                                           16   discovery - February 1, 2019. Moreover, as part of the discovery process, Defendant disclosed
                                                           17   hundreds of hours of recorded jail phone calls that took Plaintiff’s counsel an extensive amount
                                                           18   of time to listen to and analyze. While upon first glance it may appear that minimal discovery
                                                           19   was conducted by Plaintiff during the first half of the discovery period, the reality is that
                                                           20   Plaintiff’s counsel spent a majority of the initial discovery period listening to hundreds of hours
                                                           21   of these calls and analyzing their content. This task took months to complete and slowed down
                                                           22   the discovery process.
                                                           23          This matter involves out of state counsel, an out of state Plaintiff, hundreds of hours of
                                                           24   recorded jail phone calls to filter through, thousands of pages of disclosed documentation, and
                                                           25   multiple out of state witnesses and expert witnesses. While a majority of the necessary
                                                           26   discovery has been completed, Plaintiff requests that an additional sixty (60) days to complete
                                                           27   anything remaining.
                                                           28


                                                                                                            PAGE 5 OF 8
                                                                 Case 2:17-cv-02776-JCM-NJK Document 43 Filed 01/09/19 Page 6 of 8




                                                            1          As discussed above, there have been no prior extensions of the discovery cutoff date –
                                                            2   the only prior extension was related to the expert disclosures only. Further, Plaintiff’s counsel
                                                            3   has discussed this Motion and the requested extension with Defendant’s counsel, and Defendant
                                                            4   does not oppose the granting of this Motion or the sixty (60) day extension. Therefore, Plaintiff
                                                            5   submits that there is good cause to extend the remaining deadlines as set forth below.
                                                            6      D. PROPOSED SCHEDULE FOR COMPLETING DISCOVERY (LR26-4 (d))
                                                            7          Pursuant to LR 26-4, Plaintiff proposes (and Defendant does not oppose) to extend the
                                                            8   current deadlines as follows:
                                                            9               1. Discovery Cut-Off Date: The current deadline to complete discovery is
                                                           10                    February 1, 2019. Plaintiff proposes extending this deadline up to and including
CALLISTER LAW GROUP

                      T: (702)385.3343 F: (702) 385.2899
                      330 E. Charleston Blvd., Suite 100




                                                           11                    April 2, 2019;
                           Las Vegas, Nevada 89104




                                                           12               2. Deadline for Amending the Pleadings and Adding Parties: The current
                                                           13                    deadline to amend the pleadings and add parties has passed, and the parties do
                                                           14                    not request to reopen this deadline.
                                                           15               3. Interim Status Report: The current deadline to file a Joint Interim Status
                                                           16                    Report has passed, and the parties do not need deem it necessary to file another
                                                           17                    report upon extending the discovery cutoff date.
                                                           18               4. Expert Disclosures: The current deadline for expert disclosures has passed,
                                                           19                    and the parties do not request to reopen this deadline.
                                                           20               5.   Rebuttal Experts: The current deadline for rebuttal expert disclosures has
                                                           21                    passed, and the parties do not request to reopen this deadline.
                                                           22               6. Dispositive Motions: The current deadline to file dispositive Motions is March
                                                           23                    5, 2019. Plaintiff proposes extending this deadline up to and including May 4,
                                                           24                    2019
                                                           25               7. Pre-Trial Order and Pre-Trial Disclosures: The current date the parties
                                                           26                    shall file the joint pretrial order, including FRCP 26(a)(3) pre-trial
                                                           27                    disclosures, is April 4, 2019. Plaintiff proposes extending this deadline up to
                                                           28                    and including June 3, 2019. If dispositive motions are filed, the deadline for


                                                                                                            PAGE 6 OF 8
                                                                 Case 2:17-cv-02776-JCM-NJK Document 43 Filed 01/09/19 Page 7 of 8




                                                            1                   filing the joint pretrial order will be suspended until 30 days after decision on
                                                            2                   the dispositive motions.
                                                            3                                         II.      CONCLUSION
                                                            4
                                                                       As set forth above, Defendant does not oppose the motion/extension, the motion is filed
                                                            5
                                                                more than 21 days prior to the expiration of the relevant deadlines, and the motion is made in
                                                            6
                                                                good faith and not for the purposes of delay. Based upon the foregoing, Plaintiff requests that
                                                            7
                                                            8   this Court GRANT the instant unopposed motion to extend the remaining discovery dates.

                                                            9
                                                                       DATED this 9th day of January, 2019.
                                                           10                                             CALLISTER LAW GROUP
CALLISTER LAW GROUP

                      T: (702)385.3343 F: (702) 385.2899
                      330 E. Charleston Blvd., Suite 100




                                                           11                                                  /s/ Mitchell S. Bisson, Esq.
                           Las Vegas, Nevada 89104




                                                           12                                                 MITCHELL S. BISSON, ESQ.
                                                                                                              Nevada Bar No. 011920
                                                           13                                                 330 E. Charleston Blvd., Suite 100
                                                                                                              Las Vegas, NV 89104
                                                           14                                                 Attorneys for Plaintiff
                                                           15
                                                           16
                                                           17                                                 IT IS SO ORDERED:
                                                                   NO FURTHER EXTENSIONS
                                                           18      WILL BE GRANTED.
                                                           19                                                 ____________________________________
                                                                                                              UNITED STATES MAGISTRATE JUDGE
                                                           20
                                                                                                                      January 9, 2019
                                                                                                              DATED: __________________
                                                           21
                                                           22
                                                           23
                                                           24
                                                           25
                                                           26
                                                           27
                                                           28


                                                                                                            PAGE 7 OF 8
